Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Solomon on March 15, 2021.

The application has been amended as follows: 

Abstract
The current abstract states: “The present disclosure involves systems, software, and computer implemented methods for distributed monitoring in clusters with self-healing. One example method includes determining, by a monitoring agent of a first node of a cluster, a self-monitoring check to perform for the first node. The first node is among multiple, other nodes included in the cluster. In response to receiving a successful status for the self-monitoring check, a registry in the first node is updated with the successful status. The registry includes node statuses for each node in the cluster. In response to receiving an unsuccessful status for the self-monitoring check, 
	Please replace the current abstract with the following language: 
	“The present disclosure involves systems, software, and computer implemented methods for distributed monitoring in clusters with self-healing. One example method includes determining, by a first instance of a monitoring agent of a first node of a cluster, whether an error condition in a first registry included in the first node is present, where the error condition is associated with a second node of the cluster.  In response to determining that the error condition associated with the second node is present in the first registry, the first instance of the monitoring agent performs at least one corrective action on the second node.  A result of that action is determined, and the first registry in the first node is updated with the result.  The first registry is then broadcast to each of the other nodes in the cluster other than the first node as an updated registry.”

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-9 is the inclusion of the following limitations: ‘in response to determining that the error condition associated with the second node is 
The primary reason for the allowance of claims 10-15 is the inclusion of the following limitations: ‘in response to determining that the error condition associated with the second node is present in the first registry, performing, by the first instance of the monitoring agent, at least one corrective action on the second node; updating the first registry in the first node with a result of the at least one corrective action; and broadcasting the first registry in the first node to each of other nodes in the cluster other than the first node as an updated registry, wherein at least a third node of the cluster receives the updated registry’.
The primary reason for the allowance of claims 16-20 is the inclusion of the following limitations: ‘in response to determining that the error condition associated with the second node is present in the first registry, performing, by the first instance of the monitoring agent, at least one corrective action on the second node; updating the first registry in the first node with a result of the at least one corrective action; and broadcasting the first registry in the first node to each of other nodes in the cluster other than the first node as an updated registry, wherein at least a third node of the cluster receives the updated registry’.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Yolanda L Wilson/Primary Examiner, Art Unit 2113